DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intended Use
2.	It is noted that the claims contain multiple statements of intended use or field of use (e.g. “is operable”, “whereby the selector”, etc.).  These statements of intended of use are essentially method limitations.  While these statements have been given full patentable weight, these limitations in the claims may not serve to patentably distinguish the claimed structure over that of the reference.  
	See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  	

Apparatus claims cover what a device is not what a device does.  

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
	Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentable distinguish themselves structurally.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 details that navigating is accomplished via position information from the positioning means.  However, the last limitation of claim 1 recites that “said navigating is performed substantially independently of the position information”; said embodiment renders the claim indefinite in that the latter limitation seemingly contradicts the former, and no requisite standard defining the metes and bounds of “substantially independently” are available.
All claims descendent therefrom are likewise rejected under identical grounds due to dependency, as are those that incorporate claim1.  For purposes of examination, the latter limitation will be given little/no patentable weight.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 2011/0039021), and further in view of Kohler (US 2016/0157422).
Regarding claim 1, as best understood, Persson discloses a service vehicle (mobile robot 11; Persson at abstract, 0063) having service equipment for performing a predetermined service operation (equipment for painting a sports field; Persson at 0080) in an operating area (sports field, Persson at abstract), the service vehicle comprising:
Positioning means adapted to determine position information for navigating the service vehicle and/or the service equipment in the operating area (navigation system; Persson at 0059, 0070).
Monitoring means adapted to acquire position-dependent operational data of the performing of the service operation in dependence on the position information (robot controller configured to apply markings at desired locations/trajectories; Persson at 0079, 0080, 0086).
Reporting means adapted to communicate the position-dependent operational data to a remote management server (remote user device configured to receive updates on task progress; Persson at 0111-0115).
Wherein the service vehicle is operable in a first mode, in which the positioning means provides the said position information, substantially continuously updated, to the monitoring means (location and progress information provided to service vehicle’s controller; Persson at 0080, 0086).
The monitoring means acquires the position-dependent operational data using the said position coordinates provided by the positioning means (autonomous marking progress at predetermined locations monitored; Persson at 0070).
While Persson discloses remotely monitoring task progress (Persson at 0114-0120), Persson is silent as to the reporting means communicates the position-dependent operational data to the remote management server.
In a similar invention, Kohler teaches the robotic unit providing updates of position dependent operation data to a server (Kohler at 0037).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the robotic service vehicle of Persson with the reporting means of Kohler.  Doing so would allow for remote monitoring of service vehicle state information as well as coordination with other service vehicles.

	Regarding claim 2, as best understood, Persson discloses navigation means for, when active, performing the said navigating of the service vehicle in the operation area using the said position information, position-dependent controlling means for, when active, controlling the
operation of the service equipment in dependence on the position information (service vehicle performing tasks as a function of sensed location Persson at 0070); wherein, the service vehicle is operable in multiple modes (on, off, manual control, autonomous control, etc.); the positioning means provides substantially continuously updated location coordinates to the monitoring means, the monitoring means acquires the position-dependent operational data using the location coordinates (Persson at 0070) and the reporting means communicates the operational data to the remote management server (Kohler at 0037).

Regarding claim 3, as best understood, Persson discloses selector means for selecting between the multiple modes (Persson at 0020, 0060, 0065, 0067).

Regarding claims 4 and 5, as best understood, Persson discloses wherein the positioning means are configured to determine a path along which the service vehicle or its equipment is to be steered in order to perform the predetermined service operation, wherein the positioning means is configured to receive, from the remote management server, data representing the path (tracker receives path information from planner and implements task; Persson at 0085, 0086, 0111).

Regarding claim 6, the combination teaches operation control update means, for receiving operating change instructions from the remote management server, and for indicating the operating change instructions to an operator of the service vehicle and/or for automatically adjusting operating parameters of the service vehicle and/or its equipment in accordance with the operating change instructions (operation of service vehicle can be adjusted in real time in response to state information; Kohler at 0037).

Regarding claims 7 and 8, the combination teaches wherein the operational data comprises speed data of the vehicle at the location of the service vehicle and wherein the operating change instructions comprise instructions to increase or decrease the speed of the vehicle (service vehicle state information includes speed and location data which may be controlled; Kohler at 0012).

Regarding claim 9, as best understood, Persson discloses wherein the service vehicle is a line marking machine and the service equipment comprises a marking head for applying a marking fluid (service robot for providing designs on grass via nozzle; Persson at Fig. 1, 0005, 0047, 0081), wherein the position dependent operational data comprise one of a rate of application of the marking fluid and an amount of marking fluid applied (paint application is turned on/off depending on location of service vehicle; e.g. see Persson at Fig 7D).

Regarding claim 10, as best understood, Persson discloses wherein the predetermined service operation is the marking of lines of a particular surface, and wherein the operational data is aggregated over the marking operation of the particular surface (marking plan comprising aggregated trajectories to accomplish a marking task, including lines, on a field; Persson at abstract, 0005, 0047, 0081, 0086).

Regarding claim 11, as best understood, the combination teaches a management server comprising receiving means configured to receive the position dependent operational data from the service vehicle (monitoring device comprises wireless communication means configured to receive state data; Kohler at 0037), analysis means configured to determine a usage parameter of the service vehicle (Kohler at abstract).

Regarding claim 12, the combination teaches billing means configured to determine a billable cost based on the usage parameter (billing based on activity; Kohler at 0003).

Potential Claim Objections
5.	Upon resolution of the above 35 U.S.C. 112(b) issues, claims 13-15, as best understood, will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	28 September 2021